Citation Nr: 0627126	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  99-22 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1963 to July 
1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a Board hearing, the June 2001 
transcript is of record.  In November 2003 the Board remanded 
the issue for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
United States Court of Appeals for Veterans Claims has made 
it clear that failure to adequately show compliance with VCAA 
notice requirements is remandable error.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002); Huston v. Principi, 17 Vet. App. 195, 
202 (2003).  It is not clear that the veteran has been 
furnished proper VCAA notice in connection with his claim, in 
particular regarding notification of the evidence necessary 
to substantiate his claim for service connection. 

In the past, the Board would attempt to cure any VCAA notice 
deficiency by sending the appellant a VCAA notice letter 
under the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, 
this regulatory provision has been invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, while the Board regrets 
further delay in appellate review, it appears that the only 
recourse is to return the case to the RO.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Thus the VCAA letter should also include an explanation as to 
the type of evidence that is needed to substantiate a 
disability rating and effective date.  
Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take necessary action to ensure compliance 
with all VCAA notice and assistance 
requirements.  The RO should ensure that 
the veteran is furnished proper notice in 
compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, (c) the information and 
evidence that the veteran is expected to 
provide, and (d) any pertinent evidence in 
his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); 38 
C.F.R. § 3.159.  The letter should also 
advise the veteran of the evidence 
necessary to establish a disability rating 
and an effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The veteran should be afforded the 
requisite period of time to respond.  On 
completion of the requested action, the 
claim should be reviewed by the RO.  If it 
remains denied, the veteran should be 
provided with an appropriate supplemental 
statement of the case.  He should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if appropriate.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


